UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 14, 2011 HELIX BIOMEDIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 033-20897-D 91-2099117 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 22118 20th Avenue S.E., Suite 204 Bothell, Washington 98021 (425) 402-8400 (Address and telephone number of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On December 14, 2011, the Company entered into a Third Amendment to First Amended and Restated License Agreement (the “Third Amendment”) with Grant Industries, Inc., which amends the First Amended and Restated License Agreement between the parties dated September 12, 2007 as amended effective as of December 10, 2008 and May6, 2010 (the “Agreement”). The Third Amendment (i) removes one of the Company’s proprietary peptides from the scope of the license granted pursuant to the Agreement, (ii) requires that the peptides subject to such license be purchased from the Company, (iii) extends the term of the Agreement until December 31, 2014 and (iv) establishes minimum royalty obligations for 2012, 2013 and 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HELIX BIOMEDIX, INC. Dated: December16, 2011 By: /s/ R. Stephen Beatty R. Stephen Beatty President and Chief Executive Officer
